Citation Nr: 1000004	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-31 106	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and April 2003 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In April 2005, the veteran moved 
and his claims files were transferred to the RO in San Diego, 
California.  In August 2007, the veteran testified at a 
hearing before the undersigned sitting at the RO.

At the August 2007 personal hearing, the veteran withdrew his 
claim of entitlement to service connection for hypertension 
and his claim for a compensable rating for hearing loss.  See 
38 C.F.R. § 20.204(b) (2007).

A review of the claims files show that the veteran, also at 
his August 2007 personal hearing, offered testimony regarding 
claims for service connection for psychiatric disorders other 
than PTSD, including depression, and for bilateral knee 
disabilities.  The veteran indicated that he was seeking 
service connection for these disabilities on both a direct 
bases and as secondary to his service connected lumbosacral 
strain.  However, these claims were the subject of earlier 
unappealed rating decisions dated in June 2005 and September 
2006.  Accordingly, the Board will treat his testimony as an 
application to reopen these claims.  Therefore, since these 
issues are not currently developed or certified for appellate 
review, they are referred to the RO for appropriate action.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  It is not shown by competent medical evidence that the 
veteran has either a left leg or right leg disability.

2.  During the pendency of the appeal, the appellant's 
lumbosacral strain has not been manifested by severe symptoms 
of intervertebral disc syndrome. 

3.  Since September 23, 2002, the veteran's lumbosacral 
strain has not been manifested by incapacitating episodes 
that required bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
four weeks during the past twelve months.

4.  Since September 23, 2002, the veteran's lumbosacral 
strain has not been manifested by mild incomplete paralysis 
of the sciatic nerve in either the right or left lower 
extremity.

5.  During the pendency of the appeal, the veteran's 
lumbosacral strain has not been manifested by a vertebral 
fracture, ankylosis, severe limitation of motion, or 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, even taking into account 
his complaints of pain. 

6.  Since September 26, 2003, the veteran's lumbosacral 
strain has not been manifested by forward flexion of the 
thoracolumbar spine being 30 degrees or less, even taking 
into account his complaints of pain, or ankylosis.


CONCLUSIONS OF LAW

1.  Neither a left leg nor a right leg disability was 
incurred or aggravated during military service and neither a 
left leg nor a right leg disability was caused or aggravated 
by service connected lumbosacral strain.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  The veteran has not met the criteria for a rating in 
excess of 20 percent for lumbosacral strain at any time 
during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5237, 5240, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

As to the claims for service connection, written notice 
provided in February 2003, prior to the appealed from rating 
decision, along with the correspondence provided in March 
2006 and June 2006, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the type of evidence necessary 
to establish disability ratings and effective dates for the 
disabilities on appeal.   While notice of the type of 
evidence necessary to establish disability ratings and 
effective dates for the claims on appeal was not provided 
until March 2006, after the rating decision that is the 
subject of the current appeal, this error is harmless because 
readjudicating the claims in the March 2007 supplemental 
statement "cures" this timing problem.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

As to the claim for an increased rating, written notice 
provided in June 2002, prior to initial consideration of the 
claim, along with the correspondence provided in December 
2004 and March 2006, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) except for the notice regarding effective dates not 
being provided prior to the initial adjudication of the 
claim, the claimant not being told to submit evidence about 
the effect that worsening had on his employment and daily 
life, and the claimant not being told how his disability 
rating would be determined by applying the relevant 
diagnostic codes.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As to the timing problem, the Board finds this error is 
harmless because the veteran, after being mailed notice in 
March 2006 of the rules governing effective dates, had his 
claim readjudicated in the March 2007 supplemental statement 
of the case.  Mayfield III.

As to the veteran not being told to submit evidence about the 
effect that worsening had on his employment and daily life 
and not being told that should an increase in disability be 
found a disability rating will be determined by applying 
relevant diagnostic codes, such procedural defect does not 
constitute prejudicial error in this case because the record 
reflects that the claimant had actual knowledge of these 
criteria.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Also see Vazquez-Flores, at 48 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.").  

Specifically, in numerous statements to the RO, and 
particularly his August 2004 VA Form 9, September 2004, 
November 2004, and November 2006 statements in support of 
claim, as well as at his September 2005 and August 2007 
personal hearings, the veteran articulated his understanding 
of the rating criteria applicable to his claim and provided a 
thorough analysis of the evidence of record in light of the 
applicable laws and regulations.  This demonstration of 
"actual knowledge" of the evidence necessary to 
substantiate a claim for an increased rating and satisfies 
the requirements of Vazquez-Flores, supra.

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  See also 38 C.F.R. §§ 19.9, 
19.31 (2007).   

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that VA has obtained the veteran's 
service medical records, service personnel records, and all 
identified and relevant post-service medical records 
including all of the appellant's records from the Loma Linda 
VA Medical Center.  As to the increased rating claim, the 
veteran was also provided VA examinations to ascertain the 
severity of his service connected disability.  There is no 
pertinent evidence which is not currently part of the claims 
files.  

As to the medical records the veteran testified may be on 
file with the Portland and/or Seattle VA Medical Centers, the 
veteran also testified that these records related to 
disabilities not related to any of the issues currently on 
appeal - specifically, a right knee problem which has been 
referred to the RO for further development.  Therefore, the 
Board finds that adjudication of his claims may go forward 
without a request for these records.  See Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim. 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").

As to the veteran not being provided a VA examination to 
ascertain the origins or etiology of his left and right leg 
disabilities, as will be more fully explained below, the 
record does not contain competent evidence of an in-service 
or a current disability in either the left or right leg.  For 
this reason, the Board finds that a medical opinion is not 
necessary to decide the claims, in that any such opinion 
could not establish the existence of the claimed in-service 
injury.  Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history); Also see McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Service Connection Claims

The veteran argues that his left and right leg disabilities 
were caused by his military service and/or his service 
connected lumbosacral strain.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis will 
be presumed to have been incurred in service if it manifested 
itself to a compensable degree within the first year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen, supra.

In deciding whether the veteran has a current disability due 
to military service or service connected lumbosacral strain, 
it is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that service 
medical records are negative for complaints, diagnoses, or 
treatment relating to either the left or right leg except for 
a July 1967 record noting treatment for a blister on the 
right ankle.  

Post-service, while the record contains VA medical records 
dating back to 1970, which includes VA examinations dated in 
June 1970, July 2002, and June 2006, and which note the 
veteran's complaints and/or treatment for pain radiating into 
the buttock, hip, and/or legs since 2002, it is negative for 
the claimant being diagnosed with a chronic disease process 
in either the left or right leg.  

In this regard, the Board finds it interesting that the June 
1970 VA examiner specifically opined, as to the lower 
extremities, that they were the same length, had the same 
circumference, had equal reflexes, had good circulation, and 
normal motion in all the joints.  Likewise, when examined by 
VA in July 2002, the spine examiner opined that motor 
strengths in the lower extremities were completely normal and 
there were no sensory deficits in the lower extremities.  
Similarly, the June 2006 VA spine examiner noted that the 
veteran's gait was normal and that muscle and neurological 
examination of the lower extremities were within normal 
limits.  

While a July 2003 VA treatment record diagnosed low back pain 
with right leg weakness, the diagnosis was provided by the 
examiner despite the claimant having specifically denied 
having a problem with leg weakness and an underlying chronic 
disease process of the right leg was not diagnosed.  
Likewise, while September 2004 and August 2005 VA treatment 
records noted hip, upper leg, and/or knee pain, they did so 
without diagnosing an underlying chronic disease process.  
Furthermore, the Court has said that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Therefore, the Board finds that the preponderance of the 
evidence is against showing that the claimant has a chronic 
disease process in either lower extremity.  Accordingly, 
service connection on both a direct and a secondary basis 
must be denied for left and right leg disabilities because a 
condition precedent for the veteran to prevail on his claims 
under either theory of entitlement is the existence of a 
current disability.  See 38 C.F.R. §§ 3.303, 3.310; Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein); Allen, supra; Also see Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.).   

In reaching the above conclusion, the Board has not 
overlooked the fact that in a September 2004 VA treatment 
record an orthopedic surgeon opined as follows:

It is more likely than not that the pain 
down your legs, limited range of motion 
spine, severe low back pain, pain hip and 
upper leg . . . are related to your low 
back pain . . . It is my opinion that you 
have mechanical low back pain which you 
have had since 1970 without evidence on 
MRI of lumbar nerve root compression.

Likewise, in an August 2005 VA treatment record, a physician 
opined as follows:

It is my opinion that [the veteran's] 
back pain which has been progressing and 
causing him to be in a more forward 
flexed posture is altering his balance 
and center of gravity which is leading 
him to walk differently.  This, in turn, 
is causing him more hip and knee pain.  

Despite the above medical opinions relating the veteran's 
lower extremity pain to his lumbosacral strain, the Board 
nonetheless finds that, in the absence of an underlying 
disease process affecting the left and/or right leg, the 
claims must be denied due to the lack of a current 
disability.  See Sanchez-Benitez, supra; Also see Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In reaching the above conclusions, the Board has also not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, or the personal hearing testimony.  See Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide opinions relating to the diagnosis or etiology of 
diseases or disabilities.  Id; Also see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
Board will give more credence to the medical evidence found 
in the record than these lay assertions.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See also, e.g., Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claims are denied. 

The Increased Rating Claim

The veteran contends that his service-connected lumbosacral 
strain is manifested by increased adverse symptomatology that 
entitles him to an increased rating.  It is requested that 
the appellant be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  Additionally, regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2007).  Moreover, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged ratings are appropriate for an increased-rating 
claims when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Most recently, a July 2002 decision rated the veteran's 
lumbosacral strain as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (limitation of motion of the 
lumbar spine).  

Since the veteran filed his claim for an increased rating in 
May 2002, there have been a number of changes in the criteria 
for rating musculoskeletal disabilities under 38 C.F.R. 
§ 4.71a.  The new criteria for rating intervertebral disc 
syndrome became effective September 23, 2002.  See 67 Fed. 
Reg. 54345 (Aug, 22, 2002).  Further, additional regulatory 
changes for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  

The statement of the case issued in September 2004 along with 
the supplemental statements of the case issued in March 2007 
notified the veteran of the old and new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the 
old criteria for rating an intervertebral disc syndrome and 
for all other back disorders for the entire period during 
which the appeal has been pending, it may only consider the 
new criteria for rating an intervertebral disc syndrome from 
September 23, 2002, and the new criteria for rating all other 
back disorders from September 26, 2003.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

Intervertebral Disc Syndrome-The Old Criteria

For the entire period during which the appeal has been 
pending, the veteran is entitled to a rating in excess of 20 
percent for his lumbosacral strain if it is manifested by 
problems compatible with intervertebral disc syndrome with 
severe symptoms (40 percent) (Diagnostic Code 5293).  
38 C.F.R. § 4.71a (2002).  "Severe" symptoms are defined as 
recurring attacks with intermittent relief.  Id.

The medical records generated since the appeal has been 
pending record complaints and/or treatment for lumbar spine 
pain, along with pain radiating to the lower extremities.  
See VA treatment records dated from March 2002 to November 
2005.  Additionally, a September 2004 magnetic resonance 
imaging evaluation (MRI) showed, among other things, disc 
dessication and narrowing at all levels and mild diffuse 
annular bulge at all levels but no significant measurable 
disc protrusion.  Moreover, in a September 2004 VA treatment 
record, it was opined that "[i]t is more likely than not 
that the pain down [his] legs, limited range of motion spine, 
severe low back pain, pain hip and upper leg . . . are 
related to your low back pain . . ."  Likewise, in a August 
2005 VA treatment record, it was opined that the veteran's 
"back pain which has been progressing and causing him to be 
in a more forward flexed posture is altering his balance and 
center of gravity which is leading him to walk differently.  
This, in turn, is causing him more hip and knee pain."  

However, as noted above, while a July 2003 VA treatment 
record shows the veteran being diagnosed with low back pain 
with right leg weakness, the diagnosis was provided by the 
examiner despite the claimant having specifically denied 
having a problem with leg weakness.  Moreover, the September 
2004 VA treatment record also included the opinion that the 
veteran did not have evidence on MRI of lumbar nerve root 
compression.  Additionally, treatment records were negative 
for any objective evidence of radiculopathy including reduced 
motor strength or sensation.  In addition, the July 2002 VA 
back examiner opined that, while the back was tender, motor 
strength in the low extremities was completely normal at 5/5, 
he had no sensory deficits in the low extremities, and deep 
tendon reflexes were 2+ bilaterally.  Furthermore, the June 
2006 VA spine examiner opined that, while the back was 
tender, there was no evidence of radiating pain on movement, 
he had no muscle spasms, there were no signs of 
intervertebral disc syndrome with chronic nerve root 
involvement, motor as well as sensory function in the lower 
extremities were within normal limits, reflexes in the knees 
were 2+, and ankle jerks were 2+. 

Therefore, because the record does not include any objective 
evidence of decreased sensation, reduced reflexes, diminished 
strength, muscle spasms, or muscle wasting, even when 
considering functional limitations due to pain and other 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (2007), the 
Board finds that the veteran's adverse symptomatology did not 
equate to recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Therefore, 
because his lumbosacral strain was not manifested by severe 
symptoms an increased rating is not warranted under 
Diagnostic Code 5293 at any time during which his appeal has 
been pending.  38 C.F.R. § 4.71a, (2002); Hart, supra.

Intervertebral Disc Syndrome-The New Criteria

Effective September 23, 2002, the appellant is entitled to a 
40 percent rating for his lumbosacral strain if it's 
manifested by problems compatible with intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four week but less than six weeks during the past 
twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

In this case, the records dating since September 23, 2002, do 
not show that a physician has ever ordered bed rest due to 
the veteran's lumbosacral strain.  In fact, while the veteran 
told the June 2006 VA spine examiner that he required bed 
rest when he had back pain, he also reported that his 
condition did not cause incapacitation.  Therefore, because 
the record for the period since September 23, 2002, is 
negative for any evidence of physician ordered bed rest, the 
claim for a higher evaluation must be denied for this time 
period.  Id; Hart, supra.

Radiculopathy

Effective September 23, 2002, the veteran is entitled to a 
separate rating for associated objective neurologic 
abnormalities provided these abnormalities are compensably 
disabling.  See 67 Fed. Reg. 54349; 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, Note 2 (2003); 38 C.F.R. § 4.71a, Note 
1 (2007). 

In this regard, 38 C.F.R. § 4.123 (2007), provides that 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis. 

Likewise, 38 C.F.R. § 4.124 (2007), provides that neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve. 

38 C.F.R. § 4.124a (2007), defines the term "incomplete 
paralysis" as indicating a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

And, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007), 
provides a 10 percent rating for mild incomplete paralysis of 
the sciatic nerve in either the major or minor lower 
extremity.

As noted above, the medical treatment records show the 
veteran's objective complaints of pain radiating into the 
lower extremities.  Moreover, as noted above, in a September 
2004 VA treatment record it was opined that "[i]t is more 
likely than not that the pain down [his] legs, limited range 
of motion spine, severe low back pain, pain hip and upper leg 
. . . are related to your low back pain . . ."  

However, as reported above, the medical records were negative 
for objective evidence of radiculopathy including reduced 
motor strength or sensation.  In addition, the July 2002 and 
June 2006 VA back examinations were negative for objective 
evidence of radiculopathy.  In fact, not only was the 
veteran's neurological examination normal on both occasions, 
but the June 2006 examiner specifically opined that there 
were was no signs of intervertebral disc syndrome with 
chronic nerve root involvement.  

Therefore, because the record does not include any objective 
evidence of decreased sensation, reduced reflexes, diminished 
strength, or muscle spasms, the Board finds that the 
veteran's adverse symptomatology does not equate to mild 
incomplete paralysis of the sciatic nerve in either lower 
extremity.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a (2007).  
Therefore, separate compensable ratings for neurologic 
abnormalities in the left and/or right lower extremity are 
not warranted since September 23, 2002.  See 38 C.F.R. 
§ 4.71a (2007); Hart, supra. 

All Other Back Disorders-The Old Criteria

For the entire period during which the appeal has been 
pending, the veteran is potentially entitled to a rating in 
excess of 20 percent for his lumbosacral strain if, inter 
alia, he has a fracture with cord involvement requiring long 
leg braces or being bedridden (100 percent) or a fracture of 
the vertebra without cord involvement but leading to abnormal 
mobility requiring a neck brace (60 percent) (Diagnostic Code 
5285); complete ankylosis of the spine at an unfavorable 
angle (100 percent) or complete ankylosis of the spine at a 
favorable angle (60 percent) (Diagnostic Code 5286); 
ankylosis of the lumbar spine at an favorable angle (40 
percent) or ankylosis of the lumbar spine at an unfavorable 
angle (50 percent) (Diagnostic Code 5289); severe limitation 
in the range of motion of the lumbar spine (40 percent) 
(Diagnostic Code 5290); or lumbosacral strain with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent) (Diagnostic Code 5295).  38 C.F.R. § 4.71a (2002).

As to Diagnostic Codes 5285, 5286, and 5289, the evidence 
here reveals no suggestion that the veteran has a service 
connected fractured lumbar vertebra.  See, e.g., VA 
examinations dated in July 2002 and June 2006; X-rays dated 
in November 1969, June 1970, and July 2002; and MRI dated in 
September 2004.  There being no demonstrable vertebral 
deformity due to a service connected fracture, a 10 percent 
rating may not be added to the rating.  Furthermore, the 
lumbar spine injury did not include cord involvement 
requiring long leg braces.  Finally, the veteran was able to 
move his lumbar spine, at least to some degree in some plane 
of motion, in all the treatment records and at the July 2002 
and June 2006 VA examinations.  Hence, the lumbar spine is 
not ankylosed.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  
In the absence of ankylosis, the Board may not rate his 
service-connected lumbosacral strain as ankylosis.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Consequently, a higher 
evaluation is not warranted for the veteran's service-
connected lumbosacral strain under Diagnostic Codes 5285, 
5286, or 5289 at any time during the pendency of his appeal.  
38 C.F.R. § 4.71a (2003); Hart, supra.

As to Diagnostic Codes 5290 and 5295, while July 2002 and 
July 2004 x-rays document lumbar spine degenerative disc 
disease and treatment records show the veteran's repeated 
complaints and treatment for lumbar spine pain, they do not 
report, in degrees, the extent of the claimant's lost 
lumbosacral motion.  Moreover, at the July 2002 VA spine 
examination, while examination disclosed tenderness in the 
right midline and negative straight leg raising bilaterally, 
the range of motion of the lumbar spine was as follows: 
flexion to 60 degrees, extension to 15 degrees, lateral 
bending to 20 degrees bilaterally, and rotation to 20 degrees 
bilaterally (Normal range of motion of the lumbosacral spine 
is as follows: forward flexion to 90 degrees; backward 
extension to 30 degrees; left and right lateral flexion to 30 
degrees; and left and right rotation to 30 degrees.  See, for 
example, 38 C.F.R. § 4.71a, Plate V (2007)).  Similarly, at 
the June 2006 VA spine examination, while the veteran had 
tenderness to palpation of the lumbar spine and positive 
straight leg raising, the range of motion of the lumbar 
spine, without pain, was as follows: flexion to 70 degrees, 
extension to 20 degrees, left and right lateral flexion to 20 
degrees, and left and right rotation to 20 degrees.  The June 
2006 VA examiner thereafter opined that even taking into 
account his pain, repetitive use, and fatigue, that the range 
of motion of the lumbar spine was flexion to 50 degrees, 
extension to 20 degrees, left and right lateral flexion to 20 
degrees, and left and right rotation to 20 degrees.  
Moreover, at neither VA examination was painful pathology 
objectively confirmed by such signs as disuse atrophy of the 
low back or lower extremities.  In addition, no examiner has 
characterized the veteran's lumbosacral spine as having 
"severe" lost motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  Furthermore, examinations were negative for 
evidence of lumbosacral strain with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Accordingly, while the record contains evidence of 
degenerative disc disease, some limitation of motion, 
tenderness to palpation of the lumbar spine, and positive 
straight leg raising, because it does not show "severe" 
limitation of motion of the lumbosacral spine or lost motion 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the Board finds that a rating in excess of 20 percent 
is not warranted under either Diagnostic Code 5290 or 
Diagnostic Code 5295, even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45, for the entire period the appeal has 
been pending.  38 C.F.R. § 4.71a (2003); DeLuca, supra; Hart, 
supra.

All Other Back Disorders-The New Criteria

Effective September 26, 2003, the veteran is entitled to a 
rating in excess of 20 percent for his lumbosacral strain if, 
inter alia, it is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or favorable ankylosis of the 
entire thoracolumbar spine (40 percent); unfavorable 
ankylosis of the entire thoracolumbar spine (50 percent); or 
unfavorable ankylosis of the entire spine (100 percent).  
38 C.F.R. § 4.71a (2007). 

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See VA spine examination 
dated in June 2006.  Likewise, even taking into account pain 
on use, the forward flexion of the thoracolumbar spine at the 
June 2006 VA spine examination was 50 degrees.  This range of 
motion study is not contradicted by any other evidence of 
record.  Evans, supra.

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the Board finds that the veteran's functional losses 
for lumbosacral strain do not equate to more than the 
disability contemplated by the 20 percent rating already 
assigned at all times since September 26, 2003.  38 C.F.R. 
§ 4.71a (2007); Hart, supra.

Other Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2007).  

38 C.F.R. § 3.321

Based on the veteran's written statements to the RO and 
statements to physicians that his lumbosacral strain prevents 
him from obtaining and/or maintaining employment, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2007).  
Although the veteran has described his problems as being so 
bad that they interfere with his obtaining and/or maintaining 
employment and the record contains numerous entries noting 
that the veteran cannot work, has not worked, and/or is 
unemployable, these records either point to his non service 
connected liver disease as the cause of his work difficulties 
and/or to the collectively problems caused by all of his 
medical problems as the cause of his unemployability.  See, 
for example, VA treatment records dated in July 2004, January 
2005, and August 2005; VA examinations dated in June 2006.  
Therefore, because the evidence does not reflect that his 
lumbosacral strain acting alone caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or required frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, or the personal hearing testimony.  In this 
regard, while the veteran is credible to report on the pain 
that he feels and the veteran and others are credible to 
report what they can see (see Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007)), the Board will nonetheless give 
more evidentiary weight to the objective medical evidence 
found in his treatment records and reported by the VA 
examiners because they are based on the objective medical 
evidence seen in the medical records as reported on by 
medical experts.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
is denied. 


ORDER

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, at any time during the pendency of his 
appeal, is denied.




REMAND

As to entitlement to service connection for PTSD, the Board 
notes that the record shows that the veteran reported that 
his PTSD was caused by at least two distinct incidents - 
being sexual assaulted when he first arrived in Colorado in 
either April or May 1968 to start a new assignment (see VA 
treatment records dated in August 2003; also see August 2007 
personal hearing testimony) and, as a B-52 jet mechanic, 
going on flights that conducted bombing missions over the 
Republic of Vietnam, being subject to anti-aircraft fire 
during these missions, and, on one mission, having an F-105 
airplane that had been escorting his aircraft destroyed by an 
enemy missile attack (see VA treatment records dated from 
March 2003 to August 2003).  

Therefore, since the Court in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), held that he Board is required 
to consider all evidence of record and to consider and 
discuss in its decision all "potentially applicable" 
provisions of law and regulation, the Board, prior to 
adjudicating then PTSD, must first see if VA undertook the 
necessary steps to verify both of these stressors.

In this regard, the Board notes that the RO obtained the 
veteran's service personnel records which show he worked with 
B-52 aircraft as a jet mechanic.  However, available records 
neither confirm nor refute the veteran's claims regarding 
having flown missions over the Republic of Vietnam on these 
B-52s.  However, the Board also notes that no other stressor 
development regarding the B-52 bombing mission stressor has 
yet to be undertaken by VA.  

Therefore, while it appears the RO has already undertaken the 
necessary development to aid the veteran in attempting to 
verify the sexual assault stressor, because no such 
development has yet to be taken regarding the B-52 bombing 
mission stressor, the Board finds that a remand to do so is 
required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also see 
Schafrath, supra.  In this regard, the Board notes that the 
Court in Suozzi v. Brown, 10 Vet. App. 307 (1997), held that 
corroboration of every detail is not required to satisfy the 
38 C.F.R. § 3.304(f) (2007), requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred.  

While the claim is remand status, if the above development 
confirms any of the veteran's claims regarding serving on B-
52s during bombing missions over the Republic of Vietnam, he 
should also be afforded a VA examination to ascertain whether 
he has PTSD as a result of this stressor since the March 2003 
VA treatment records only diagnosed rule out PTSD, the June 
2003 VA treatment records reported that the veteran was 
"subthreshold PTSD" because he was not in fear of his life 
during these B-52 mission, and a July 2003 VA treatment 
record reported that "he may not meet the diagnostic 
criteria" for PTSD as a result of this stressor.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the veteran 
and obtain the approximate dates of all 
B-52 bombing missions he went on over the 
Republic of Vietnam, including the date 
that the F-105 was shot down and its unit 
of assignment, as well as any other 
information he may have to help verify 
his presence on these missions including 
the names of the flights crew and their 
units.

2.  After waiting an appropriate time for 
the veteran to respond, the AMC/RO must 
contact the appropriate agency and proved 
it with a summary of the information 
found above regarding the B-52 bombing 
mission stressor, along with any 
additional information provided by the 
claimant pursuant to the above request, 
and request any information that could 
verify the stressor including flight 
logs.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
the records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims files.

3.  If the above development confirms any 
of the veteran's claims regarding serving 
on B-52s during bombing missions over the 
Republic of Vietnam, he should be 
scheduled for a psychiatric examination.  
The claims folders are to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
PTSD as a result of serving on B-52 
bombing missions over the Republic of 
Vietnam?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by the RO in compliance with the Court's 
holding in Dingess, supra.  38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159. 

5.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the last SSOC and all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).




______________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


